Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references cited in the IDS, submitted on 04/04/2022, 01/20/2022, 01/19/2022, and 03/09/2021, have been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 9, 11, 13-14, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Singer et al. (US PGPub 2020/0412135).
As to Claim 1 and 11, Singer teaches a method for obtaining information on a battery pack by an electronic device (Abstract, “battery packs comprising a first battery pack”), the method comprising: 
identifying, by the electronic device, at least one value of at least one parameter pertaining to each of a plurality of battery cells in the battery pack (¶25; “determine a parameter associated with each of the battery packs 204a, 204b, 204c”); and 
obtaining, by the electronic device, at least one of an uptime of the battery pack, a remaining capacity of the battery pack and a chargeable capacity of the battery pack, based on variations in the at least one value of the at least one parameter among the plurality of battery cells in the battery pack (¶24; “[t]his optimization can be done by adjusting the state of charge (SoC) of the battery packs at a system level for the battery backup system”; adjusting the SoC inherently means that the system must determine the remaining capacity and the remaining chargeable capacity).

As to Claim 3 and 13,  Singer teaches wherein the at least one parameter pertaining to a battery cell, among the plurality of battery cells comprises a State of Charge (SOC) of the battery cell, capacity of the battery cell, voltage drop across terminals of the battery cell, current flowing through the battery cell, ambient temperature of the battery cell, and surface temperature of the battery cell (¶24 teaches “adjusting SoC” and claim 30 teaches “the state of charge for performance optimization hold up time exceeds the maximum allowable state of charge” ).

As to Claim 4 and 14, Singer teaches wherein the at least one value of the at least one parameter pertaining to a battery cell, among the plurality of battery cells, is identified based on at least one of operating current fed to the battery pack, at least one electrochemical parameter fed to the battery pack, at least one thermal parameter fed to the battery pack, internal resistance of the battery cell, and connection resistance of the battery cell (¶39 teaches “[t]he method 700 beings at block 701 where a designer of a battery management system can input a minimum allowable hold-up time and a maximum allowable SoC for each battery pack. In some embodiments, a designer can choose to maintain a hold-up time of 8 minutes in the end product; however, the designer would not go above 75% SoC in order to minimize the chances of a thermal runaway event”).


As 9 and 19,  Singer teaches  the method further comprises computing, by the electronic device, a State of Charge (SOC) of the battery pack, based on the remaining capacity of the battery pack and a total capacity of the battery pack (¶39; See Fig. 7). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Singer et al. (US PGPub 2020/0412135) in view of Park (US PGPub 2016/0363632).

As to Claim 2 and 12, Singer is silent as to wherein the at least one value of the at least one parameter is identified, by the electronic device, using a model, wherein the model comprises an equivalent circuit model, an electrochemical model, 
and a thermal model, wherein the equivalent circuit model, the electrochemical model, and the thermal model are coupled.
Park teaches as to wherein the at least one value of the at least one parameter is identified, by the electronic device, using a model, wherein the model comprises an equivalent circuit model, an electrochemical model (¶69; ¶84 teaches the development and use of a “battery degradation model”), 
and a thermal model, wherein the equivalent circuit model, the electrochemical model, and the thermal model are coupled ( ¶84 teaches the development and use of a “battery degradation model” includes the temperature data to develop a wholistic model.  The skilled artisan would find it obvious that a thermal model would be included in a degradation model).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art in light of the Singer and Park teachings.  Singer teaches the identification of specific parameter to determine the SOC of a a battery pack.  Park teaches the need to determine the SOC or SOH of a battery pack including the temperature, and internal resistance as well as applying models (¶¶68-73) for estimations.  The skilled artisan would be motivated to combine both teachings so as to empirically verify that the applied models were accurate and thus ensuring proper battery operations. 

As to Claim 5 and 15. Singer is silent as to wherein the battery pack comprises a plurality of modules connected in series, wherein each of the plurality of modules comprises a plurality of branches connected in parallel, wherein each of the plurality of branches comprises a battery cell.
Park teaches a plurality of modules connected in series, wherein each of the plurality of modules comprises a plurality of branches connected in parallel, wherein each of the plurality of branches comprises a battery cell (¶19).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art in light of the Singer and Park teachings.  Singer teaches the identification of specific parameter to determine the SOC of a battery pack.  Park teaches the need to determine the SOC or SOH of a battery pack including the temperature, and internal resistance as well as applying models (¶¶68-73) for estimations.  The skilled artisan knows that there are only two different orientations for batteries to be connected: either series or parallel; therefore, it would be obvious that the skilled artisan would choose at least one these structures.

Claims 10 and 20is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US PGPub 2016/0363632) in view of Zhang et al. (US PGPub 2014/007755).
As to claims 10 and 20, Park teaches method for obtaining information on a battery pack by an electronic device, the method comprising: 
measuring a capacity of the battery pack by considering input local current variations that occur during charging and discharge operations due to variations in cell internal resistances (¶92 teaches “different current values due to different internal resistances of the battery cells”; ¶96 “internal resistance detection portion 108”), capacities (¶¶56-57), and cell-to-cell temperatures (¶¶14-16; 31); 
calculating local cell currents using an electrical equivalent circuit model (¶69); 
Park is silent as to:
calculating real time cell capacities and State of Charges (SOCs) using a cell electro-chemical and thermal model; and 
estimating a battery pack uptime, a usable capacity and a chargeable capacity of the battery pack using a physics based model to determine SOC of the battery pack.
Zhang teaches calculating real time cell capacities and State of Charges (SOCs) using a cell electro-chemical and thermal model (¶5 teaches “real time residual capacity”); and 
estimating a battery pack uptime, a usable capacity and a chargeable capacity of the battery pack using a physics based model to determine SOC of the battery pack (¶77 teaches heating “up time”).
The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art in light of the Park and Zhang teachings.  Park teaches the need to determine the SOC of a battery pack including the temperature, and internal resistance as well as applying models (¶¶68-73) for estimations.  Zhang teaches the need to make real time readings.  The skilled artisan would be motivated to combine both teachings so as to empirically verify that the applied models were accurate and thus ensuring proper battery operations. 


Allowable Subject Matter
Claims 6-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest “wherein the uptime of the battery pack includes an uptime of a battery cell in a branch of a module, wherein a value of the uptime of the battery cell is lowest among values of uptimes of a plurality of battery cells in the plurality of branches of each of the plurality of modules, wherein the value of the uptime of the battery cell is based on the SOC of the battery cell, capacity of the battery cell, and current flowing through the battery cell” as set forth in 6 and 16.

The prior art does not teach or suggest “wherein the remaining capacity of the battery pack includes a remaining capacity of a battery cell in a branch of a module, wherein a value of the remaining capacity of the battery cell is lowest among values of remaining capacities of a plurality of battery cells in the plurality of branches of each of the plurality of modules, wherein the value of the remaining capacity of the battery cell is based on the SOC of the battery cell, capacity of the battery cell, current flowing through the battery cell, and current flowing in all branches of the module” as set forth in 7 and 17

The prior art does not teach or suggest “wherein the chargeable capacity of the battery pack includes a chargeable capacity of a battery cell in a branch of a module, wherein value of the chargeable capacity of the battery cell is lowest among values of chargeable capacities of a plurality of battery cells in the plurality of branches of each of the plurality of modules, wherein the value of the chargeable capacity of the battery cell is based on the SOC of the battery cell, capacity of the battery cell, current flowing through the battery cell, and current flowing in all branches of the module” as set forth in 8 and 18.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROY Y YI/Primary Examiner, Art Unit 2852